DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 recites the limitation "the brain" in 5.  There is insufficient antecedent basis for this limitation in the claim.  This should read “a brain”.
Claim 4 recites the limitations “the amplitude and “performance" in lines 1 and 2 respectively.  There is insufficient antecedent basis for this limitation in the claim.  These limitations should read “an amplitude” and “the performance” respectively. 
Claim 6  recites the limitation "current is delivered" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  This should read “the current” 
Claim 7 recites the limitation "a sleeping subject" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  This should read “the sleeping subject in that it is the same subject as in claim 1 from which claim 7 depends. 
Claim 12 recites the limitation “in response to subject task performance” in lines 1-2.   This should read “in response to the subjects task performance”. 
Claim 13 recites the limitation "the subcortical white matter" in 2.  There is insufficient antecedent basis for this limitation in the claim.  This should read “a subcortical white matter” or “subcortical white matter”. 
Claim 16 recites the limitation "in frontal and parietal cortex" in line 2.  This should be amended to read “in a frontal and parietal cortex”.
Claim 17 recites the limitation "the subcortical white matter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This should read “subcortical white matter”, or “a subcortical white matter”. 
Claim 19 has a period at the end of line 8 this should likely be a comma (or a comma and the word “and”) in that it is not the end of the sentence.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  Claim 3 recites “monitoring the performance of the subject on the motor task”; this could be either via a sensor or it could be visual inspection by a physician or therapist.   The monitoring without the use of a sensor or some element to sense the performance is not statutory in that it is not statutory to simply visualize a task performed by a patient.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 8, 10, 11 and 19-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 3 recites monitoring the performance.  Claim 3 therefore is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  sensing performance, in order to monitor the performance it must first be sensed.
Claims 4-5 recite detecting a change in the performance or determining a change in the performance. Claims 4-5 therefore are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  determining a change in the performance post sensing.
Claim 8 recites that the one electrode is disposed for synchronized cortical and subcortical stimulation.  It is unclear how a single electrode can be synchronized in two different brain regions.   This should likely include a minimum of two electrodes. 
Claim 10 recites “about 0.1 and about 1000 Hz”.  The term “about” in the claim language is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of the range “about 0.1 to about 1000 Hz” cannot be determined for patent protection or a proper search.
Regarding claim 11:  the claim recites that the AC stimulation is delivered in response to changes in recorded electrical activity.    Claim 11, therefore, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  there is no method step of recording electrical activity or determining a change in the recorded electrical activity.  It is assumed, for the sake of compact prosecution, that this is electrical activity different from the LFO’s
Regarding claim 19:  the claim recites “deliver current to the brain of the subject upon co-occurrence of perilesional low frequency oscillations and subject muscle movement”.  Line 3 recites an electrode for LFO recording and line 6 recites recording muscle movement with the same electrode.    This is indefinite in that the LFO electrodes are, at the least, on the surface of the brain and it is unclear how muscle movement can be or is recorded from this particular electrode.   For the purpose of compact prosecution it is assumed that there is an EMG electrode for muscle movement within the system.  
Claim 20 is also rejected in that it depends from previously rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganguly et al. WO 2017/223564 in the IDS.
Regarding claim 1:  Ganguly discloses a method for promoting recovery from a stroke induced loss of motor function in a subject (abstract) comprising: placing a recording electrode 14 (figure 1A) in electrical communication with a perilesional region of the subject (abstract); placing a stimulation electrode 12 (figure 1A, “delivery electrode”, paragraph 0035 also the abstract); recording LFO’s from the perilesional region of the subject (abstract) and delivering alternating current stimulation to the brain of the subject (abstract and “alternating current stimulation”, paragraph 0029). 
Regarding claim 2: Ganguly discloses that the AC has a waveform is monophasic (figure 5 shows a monophasic waveform).
Regarding claim 3: Ganguly discloses instructing the subject to perform a motor task and monitoring the performance (paragraph 0030).
Regarding claim 6: Ganguly discloses that the current is delivered to the perilesional region (abstract).
Regarding claim 7: Ganguly discloses that the alternating current (AC) is delivered during sleep of the subject (paragraph 031).  
Regarding claim 8: Ganguly discloses that two electrodes are disposed for synchronized cortical and subcortical stimulation (paragraph 0036).
Regarding claim 9: Ganguly discloses that the AC is delivered in phase with the LFOs (paragraphs 0032 and 0046).
Regarding claim 10: Ganguly discloses that the AC is delivered at a frequency between 0.1 and 1000 Hz (paragraph 031).
Regarding claim 11: Ganguly discloses that the AC is delivered in response to changes in recorded electrical activity, wherein the stimulation is delivered when the change is greater than a threshold from baseline (paragraphs 0035 and 0042).
Regarding claim 12: Ganguly discloses that the AC is delivered in response to the subjects task performance (paragraphs 030, 032 and 035).
Regarding 13: Ganguly discloses that the one or more electrodes are placed in the thalamus (paragraphs 032 and 036).
Regarding claims 14-15: Ganguly discloses that a second stimulation electrode is placed in a cortical area (paragraphs 0032, 036 and figure 1C).
Regarding claim 16:  Ganguly discloses that the cortical electrode is placed in a motor area in a frontal or parietal cortex (paragraphs 0032, 036 and figure 1C).
Regarding claim 17: Ganguly discloses a second stimulation electrode placed in a thalamus (paragraph 0032).
Regarding claim 19:  Ganguly discloses an electrode constructed and arranged to record low frequency oscillations 14 (figure 1); an operating system (“external operations system”, paragraph 0037); the electrode and operations system record muscle movement (paragraph 041 “EMG”) and deliver current to the brain of the subject upon co-occurrence of perilesional LFO and muscle movement (considered to be functional language) and delivery current to the brain of the subject in response to LFO’s (paragraph 037).
Regarding claim 20:  Ganguly discloses AC (paragraph 029). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ganguly et al. WO 2017/223564 in the IDS in view of Tranchina et al. US 2018/0200520.
Regarding claims 4-5:  Ganguly discloses the claimed invention however Ganguly does not specifically disclose increasing or decreasing the AC amplitude following detection of the motor task performance.   Tranchina however teaches of a method of using EMG’s detected to either increase or decrease the current amplitude (see figure 17 and paragraph 0084).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ganguly to either increase or decrease the amplitude of stimulation based on EMG’s (considered to be motor tasks), as taught by Tranchina, in order to determine implant sites or appropriate stimulation parameters. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ganguly et al. WO 2017/223564 in the IDS in view of De Ridder US 2017/0333715.
Regarding claim 18:   Ganguly discloses the claimed invention however Ganguly does not specifically disclose recording beta, gamma, alpha, delta or theta waves.  De. Ridder however teaches of recording beta, gamma, delta, theta and alpha waves (paragraph 0093).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ganguly to include recording eta, gamma, delta, theta and alpha waves, as taught by De Ridder, in order to identify brainwave frequency bands (paragraph 0053).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792